Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/01/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/01/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application claims the benefit of Indian Application No. 201911042660 filed October 21, 2019, which is incorporated herein by reference in its entirety. 
Terminal Disclaimer
The terminal disclaimer filed on 03/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent that would be granted for U.S. Application number 16/571,294 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3-15 and 17-20, the closest prior arts, Kim (US 2008/0285747), in view of Nishi (US 2011/0001531), in view of Kocin (US 2002/0199131), in view of Al-Ghamdi (Security enhancement of shares generation process for multimedia counting-based secret-sharing technique), in view of Das (US 2019/0319786) and further in view of Hotz (US 2005/0226408), alone or in combination fails to anticipate or render obvious the claim invention.  
Kim (prior art of record) discloses an encryption-based security protection method and apparatus are provided. The method includes generating a random key pattern table in order to allocate a plurality of random key patterns of original data to be transmitted; generating an address pattern table in order to allocate a plurality of address patterns of addresses in which the original data is stored; and generating a mapping table in order to map the plurality of random key patterns and the plurality of address patterns. The apparatus includes an address pattern table generation unit; a random key pattern table generation unit; a mapping table generation unit; and an internal memory unit which stores the address pattern table, the random key pattern table, and the mapping table– See the abstract,  par. 0016, 0018, 0089 and 0093-0095 of Kim.
Nishi (prior art of record) discloses methods and apparatuses for burst data communication without using an external detection signal and based on these signals DD and WA, the selector re-arranges the data temporarily stored in the elastic buffer and outputs latency adjusted recovered data –See par. 0004 and 0145 of Nishi.
Kocin (prior art of record) discloses a cryptographic section of the CNI avionics system. The encryption devices of the CNI avionics system make use of special data encryption algorithms, including encryption "keys". When entered, the encryption algorithms are stored in semiconductor memory associated with the secure processor device, avoiding the necessity to re-enter the key each time encryption is used. To preserve the encryption algorithms, the foregoing semiconductor memory must be continuously supplied with DC power. CNI systems must therefore support an isolated power source, provide backup power for the memory of the secure processor when prime power is not available to preserve the encryption keys- See the abstract and par. 0002-0004 of Kocin.
Al-Ghamdi (prior art) discloses “counting-based secret sharing is a new secret sharing technique that generate the preprocessing shares using simple replacements operations of specific bits. Counting-based secrete sharing generation phases differ significantly based on the selection of 1-bit method or 2-bit method- See the abstract and page 16285 (par. 4) of Al-Ghamdi.
Das (prior art) discloses a techniques for implementing a network security framework for wireless aircraft communication, where the techniques include receiving a key index sequence over a first communication link, and transmitting a subset of the key index to one or more nodes. The techniques also include generating a random encryption key based at least in part on the subset of the key index sequence, encrypting data using the random encryption key, and transmitting the encrypted data over a second communication link- See the abstract of Das.
Hotz (prior art) discloses an apparatus and method for encrypting/decrypting data include (a) a first plurality of encryption tables, each of the encryption tables being capable of transforming a data value into an encrypted/decrypted value, the data value corresponding to a unit of the data, the encrypted/decrypted value corresponding to a unit of encrypted/decrypted data and an encryption/decryption module coupled to the first plurality of encryption tables and the track mixer, adapted to transform each unit of the data into a unit of encrypted/decrypted data using an encryption table selected for that unit according to a combined value in the series of combined values- See the abstract of Hotz.
However, none of Kim, Nishi, Kocin, Al-Ghamdi, Das and Hotz teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art teaches or suggest the steps of, generating, a random key address, wherein the random number generator generates a 12-bit random key address; re-arranging portions of the encrypted data based on the random key address and a third enable signal and combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission. In the independent claim 8. For example, none of the cited prior art teaches or suggest the steps of, receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data, wherein the random key address is a 12-bit random key address and determining an arrangement of portions of the encrypted data used during encryption based on the random key address and a third enable signal. Further in the independent claim 15. For example, none of the cited prior art teaches or suggest the steps of, generate a random key address, wherein the transmitter further comprises a random number generator to generate a 12-bit random key address; re-arrange portions of the encrypted data based on the random key address and a third enable signal and combine the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 3-7, 9-14, and 17-20 are directly or indirectly dependent upon claims 1, 8 and 15, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495